Citation Nr: 1438652	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  09-38 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel
INTRODUCTION

The Veteran had active service from November 1979 to February 2000. 

By rating actions in September 2000 and July 2001, the RO, in part, denied service connection for a left hip and left knee disability.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the RO.  In May 2010, a hearing was held at the RO before the undersigned member of the Board.

In December 2010, the Board remanded these claims for additional development and consideration.  


FINDINGS OF FACT

1.  The Veteran does not have a diagnosed left knee disability.  

2.  The Veteran does not have a left hip joint disorder which manifested in service, or within one year of service retirement, and his left hip arthritis is not shown to be related to his service connected left iliac crest bone graft.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria to establish entitlement to service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  VCAA notice should be provided to a claimant before the initial AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a June 2007 letter, the RO notified the Veteran of the information and evidence needed to substantiate his claims of service connection together with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c)(4).  The AOJ has obtained copies of the Veteran's service treatment records, service personnel records, private treatment records, and VA treatment records.  There is no other indication of any pertinent evidence that remains outstanding in this case.  

In addition to developing the record as detailed above, the AOJ has assisted the Veteran by affording him VA examinations in November 2008 and January 2011 concerning his claims.  The Veteran has not alleged that these examinations are inadequate and, in addition, the record does not otherwise suggest that the examination is insufficient to decide the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Further, in obtaining the most recent January 2011 VA compensation examination, the Board is also satisfied that there has been compliance with its December 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board likewise considers it unnecessary to remand for an additional hearing as the Veteran has already had the opportunity to testify before the undersigned.  See 38 C.F.R. § 20.700(a) (2013).  The transcript of the May 2010 hearing reflects that the undersigned set forth the issue on appeal at the start of the proceeding, then focused on the elements necessary to substantiate the claims and sought to identify any further development that would substantiate the claims.  Notably, the Veteran has not alleged, and the evidence has not otherwise shown, a failure to comply with 38 C.F.R. § 3.103(c)(2), or a similar prejudicial error, on the part of the undersigned.  Moreover, there is no indication that the Veteran has been denied due process, either during his hearing or at any other time throughout the appeal. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all the evidence in the Veteran's claims file and electronic file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Service Connection

The Veteran contends that he is entitled to service connection for left hip and left knee disorders as a result of his military service.  Additionally, as it pertains to only the left hip claim, the Veteran alternatively argues that it is due to or aggravated by his service-connected left hip bone graft. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Further, for chronic diseases listed under 38 C.F.R. § 3.309, including arthritis, shown to a compensable degree within one year of service discharge, service connection will be presumed.  

As a threshold matter in all service connection claims, there must be evidence of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	Left Knee 

The Veteran's service treatment records (STRs) do not provide any diagnoses pertaining to the left knee.  In the Report of Medical History for retirement from service in November 1999, the Veteran advised that he twisted his left knee in a cold weather training incident in California and that he had a history of left hip pain from his prior surgery.  At the same time, he specifically denied having any tricked or locked knee, and no pertinent abnormalities were noted on examination at that time.  His lower extremities were characterized as normal on clinical evaluation.  

There are significant private and VA treatment records associated with the Veteran's physical and electronic claims file showing he has been treated for various maladies from 2002 to the present.  A December 2006 record notes the Veteran reported right knee pain, but made no mention of any left knee problems.  There are no specific diagnoses pertaining to the left knee throughout the entire appeals period other than the Veteran's reports of pain.   

In January 2011, the Veteran was scheduled for a VA examination to determine whether he currently suffers from a left knee disorder, including osteoarthritis, and, if so, whether it is attributable to his military service.  The VA examiner noted the Veteran's main problem concerning his left knee is that he has soreness.  He does not take any medications and denied locking, instability, and swelling.  Following a physical examination, in-person interview of the Veteran, and x-ray findings that revealed no radiographic abnormality.  The diagnostic impression was "Normal left knee."  

The Board has also considered the Veteran's owns statements and those from his platoon commander submitted in support of his claims.  Although these may competently and credibly describe injury and symptoms, the only evidence of record supporting the notion that the Veteran currently has a left knee disorder that is due to his military service comes from the Veteran personally.  But unlike, for example, a separated shoulder, broken arm, tinnitus (ringing in the ears), pes planus (flat feet), varicose veins, etc., determining whether a person has a disability affecting his joint cannot be based on mere lay opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  This determination necessarily is based on the results of clinical testing and data, such as x-ray findings.  Accordingly, the Veteran is not competent to establish the presence of the claimed disability.  

Here, the Veteran has failed to satisfy the most essential requirement for service connection, which is that he has a current disability.  Absent establishment of current disability, there necessarily is no disability to attribute to his military service so as to, in turn, warrant service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  



	Left Hip

Concerning the Veteran's claim pertaining to his left hip, the STRs show that he sustained a mandible fracture in November 1988, and underwent restoration and reconstruction via iliac crest bone graft from his left hip, but otherwise no left hip injury was documented.  

Post-service VA treatment records showed that the Veteran was first seen for bilateral hip pain, right greater than the left, in December 2006.  X-ray studies revealed left iliac crest changes consistent with previous surgery for removal of bone for grafting, and degenerative changes in both hip joints.  The impression was bilateral degenerative changes of the hip. 

Private treatment records showed that the Veteran was first treated for bilateral hip pain in August 2008.  At that time, the Veteran reported chronic pain in both hips; right greater than the left.  He reported that he worked out three times a week and that his primary form of exercise was running, weight lifting, and tennis.  The report showed a history of osteoarthritis of the hips.  The assessment was hip pain.  The Veteran was again seen for bilateral hip pain in December 2009.  X-ray studies of the hips revealed mild hypertrophic changes involving both superior lateral acetabula, and the femoral heads were normal in size and shape.  The impression was minimal degenerative changes. 

Additionally, a letter from a private physician, K. W. Blevins, M.D., dated in March 2010, indicated that the Veteran had been treated for bilateral hip pain and was found to have osteoarthritis in both hips.  The physician noted the Veteran's history of pelvic bone graft harvesting and that he had restricted hip motion which had worsened over the past few years.  He opined that the Veteran has "bilateral hip osteoarthritis and hip area discomfort consistent with late sequelae from his bone graft donor site."  There was no additional comment or rationale provided.  

Consequently, in December 2010, the Board remanded this claim for a VA examination to specifically ascertain the etiology of the left hip disorder.  The January 2011 VA examiner noted that the Veteran has complained of pain in the left hip joint and not the iliac crest, where his bone graft occurred.  Following a physical examination and in-person interview of the Veteran, the examiner confirmed a diagnosis of degenerative joint disease of the left hip.  The examiner noted that there is evidence on x-rays of where the graft was taken, but that this has nothing to do with the hip joint itself.  Therefore, the examiner concluded that the left hip joint disorder is not secondary to or caused by or a result of military service or the hip bone graft.  

Given the anatomic distinction between the iliac crest and hip joint itself as described by the VA examiner, the Board accords his opinion more probative value than Dr. Blevins' conclusion.  Since the VA examiner's opinion is adverse to the Veteran, the Board concludes the evidence fails to support an award of service connection.  

The Board acknowledges the Veteran has stated his personal belief that his left hip disorder is due to his military service.  The Veteran is competent to report pain in his hip as during service, and he is competent to report pain since, but he is not competent as a layperson to opine regarding the etiology of DJD that demonstrably became manifest years after service.  Kahana, 24 Vet. App. 428.  As to the Veteran's current contentions that he has had DJD since service, the Board does not find that probative, as it is inconsistent with both his own report of his health at the time of service separation, and the medical evidence at that time and in the years since.  Likewise, it is not entirely consistent with the multitude of VA and private treatment records dating since 2000 where he made no mention of a left hip problem in connection with military service or to his in-service bone graft.

In sum, the Board has found the Veteran does not have DJD of the left hip that is incurred in, due to or aggravated by service or is secondary to his service-connected left iliac crest bone graft.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for a left knee disorder is denied.

Service connection for a left hip disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


